DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub. 2009/0251975) in view of Worley et al. (US Pub. 2006/0114739).



    PNG
    media_image1.png
    520
    847
    media_image1.png
    Greyscale

Regarding claims 1, 18-21, Fig. 4 of Chung et al. (US Pub. 2009/0251975) discloses a DRAM chip [as shows in Fig. 1] configured to couple with an external logic circuit [a controller] and to couple with a principle power supply voltage source [any voltage couples to the controller], 5comprising: 
a first sustaining voltage generator [since a voltage is applied, a voltage generator is inherent] producing a first voltage level [Vcc+Vboost] which is higher than a voltage level [Vcc] corresponding to a signal ONE utilized in the DRAM chip; and 
a DRAM core circuit [Fig. 1] with a DRAM cell [MC1, Fig. 1] comprising an access 10transistor [VTHa] and a storage capacitor [capacitor connects to VTHa]; 
wherein the storage capacitor of the DRAM cell is configured to selectively coupled to the first sustaining voltage generator [by coupling to Vcc+Vboost through the transistor and bitline]; 
Chung does not specifically disclose wherein a voltage level of the principle power supply voltage 15source to the DRAM chip is the same or substantially the same as that of a principle power supply voltage source to the external logic circuit. However, Fig. 2 of Worley discloses a DRAM memory device wherein a voltage level [Vdd] of the principle power supply voltage 15source to the DRAM chip [204] is the same or substantially the same as that of a principle power supply voltage source [Vdd] to the external logic circuit [202A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Worley’s memory device having same principle power supply voltages to the teachings of Chung memory device such that same voltages apply to the memory chip and a logic circuit for a purpose of having staple memory operation.
Regarding claims 2 and 11, Fig. 1 of Chung discloses an I/O circuit [I/O] and 20a peripheral circuit [SA] between the I/O circuit [I/O] and the DRAM core circuit [MC1], wherein an operation supply voltage to a drain side of a transistor in the peripheral circuit [drain of TP1] is the same as the voltage level [they both are connected to the same B/L. Therefore, their supply from B/L are the same] of the principle power supply voltage source to the DRAM chip.
Regarding claims 3 and 12, Fig. 1 of Chung discloses where an operation supply voltage to a drain side of a transistor in the DRAM core circuit [TN1] which is not the access transistor [VTHa] is the same as the voltage level [same voltage on the B/L] of the principle power supply voltage source to the DRAM chip.
Regarding claims 4 and 13, Fig. 4 of Chung discloses where the voltage level [Vcc] corresponding to the signal ONE utilized in the DRAM chip is the same as the voltage level [Vcc] of the principle power supply voltage source to the DRAM chip.
Regarding claims 5, 14, 22, and 23, Fig. 1 of Chung discloses an I/O circuit [I/O] and a peripheral circuit [S/A] which is between the I/O circuit [I/O] and the DRAM core circuit [MC1], the I/O circuit being without an input comparator 5circuit and an output level converting circuit [as shows in Fig. 1].
Regarding claim 6, Fig. 4 of Chung discloses voltage level of the external prince power supply [Vcc] but does not specifically disclose the voltage is between .9V and .5V. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the supply voltage to .9V to .5V, since it has been held that wherein the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Fig. 4 of Chung discloses a word line [W/L] coupled to a gate terminal of the access transistor [VTHa, Fig. 1], wherein the word-line is selected to turn on the access transistor for a first period [TT1] and a second period [T2] which is after the first period [TT1], and the first 15sustaining voltage generator [to supply Vcc] is electrically coupled to the storage capacitor of the DRAM cell during the second period [T1].
Regarding claims 8 and 16, Fig. 4 of Chung discloses wherein the first period [TT1] is an access operation period, and the second period [T2] is a restore phase period.
Regarding claim 9, Fig. 1 and Fig. 4 of Chung discloses wherein a kicking charge source [VBL in Fig. 1] is electrically coupled to a bit line [as shows in Fig. 4, to supply a voltage to the BL] of the DRAM chip during the access operation period.
Regarding claims 10 and 17, Fig. 1 and Fig. 4 of Chung discloses a DRAM chip configured to couple with an external logic circuit and with a principle power supply voltage source, comprising: 
a DRAM core circuit with a DRAM cell [MC1, Fig. 1] comprising an access transistor [VTHa] and a storage capacitor [capacitors directly connects to VTHa]; 
an I/O circuit [I/O] configured to couple to the external logic circuit [inherently, because the logic circuit controls the I/O circuit]; 30and 
a peripheral circuit [S/A] between the I/O circuit [I/O] and the DRAM core circuit [MC1]; 
Chung does not specifically disclose wherein a voltage level of the principle power supply voltage 15source to the DRAM chip is the same or substantially the same as that of a principle power supply voltage source to the external logic circuit. However, Fig. 2 of Worley discloses a DRAM memory device wherein a voltage level [Vdd] of the principle power supply voltage 15source to the DRAM chip [204] is the same or substantially the same as that of a principle power supply voltage source [Vdd] to the external logic circuit [202A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Worley’s memory device having same principle power supply voltages to the teachings of Chung memory device such that same voltages apply to the memory chip and a logic circuit for a purpose of having staple memory operation.
In addition, Chung discloses voltage level of the external prince power supply [Vcc] but does not specifically disclose the voltage level of the external principle power supply voltage source to the DRAM chip is not greater than 0.9V. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the supply voltage to .9V to .5V, since it has been held that wherein the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Fig. 1 and Fig. 4 of Chung discloses a first sustaining voltage generator producing a first voltage level ]Vcc+Vboost] which is higher than a voltage level [Vcc] corresponding to a signal ONE utilized in the DRAM chip; and a word line [W/L] coupled to a gate terminal of the access transistor [VTHa], 30wherein the word-line is selected to turn on the access transistor for a first period [TT1] and a second period [T2] which is after the first period, and the first sustaining voltage generator [Vcc+Vboost] is electrically coupled to the storage capacitor of the DRAM cell during the second period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825